           Case 2:18-cv-00739-TLN-KJN Document 35 Filed 01/28/21 Page 1 of 2


 1 McGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW R. BELZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2758
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA and STATE          CASE NO: 2:18-CV-0739 TLN KJN
10   OF CALIFORNIA, ex rel. SUSAN CHONG and
     DOUGLAS EDWARDS,                            ORDER
11
                  Plaintiffs,
12
           v.
13
     TRINA HEALTH, LLC, GREGORY FORD
14   GILBERT, MEDICAL REVENUE EXPERTS,
     SANDRA BACCA, VALLEY PERINATAL
15   SPECIALISTS, CORNERSTONE FAMILY
     MEDICINE, ALLEN FAMILY MEDICINE,
16   TRINA HEALTH OF ARIZONA, TRINA
     HEALTH OF BIRMINGHAM, TRINA
17   HEALTH OF DALLAS, APT FAIRHOPE LLC
     d/b/a TRINA HEALTH OF FAIRHOPE, APT
18   FOLEY LLC, ADVANCE METABOLISM
     CARE ASSOCIATES, TRINA HEALTH OF
19   LAS VEGAS, HEALING ARTS UNLIMITED
     OF TENNESSEE LLC d/b/a TRINA HEALTH
20   OF MEMPHIS, TRINA HEALTH OF MIAMI,
     TRINA HEALTH OF MONTANA, TRINA
21   HEALTH OF NEWPORT BEACH, TRINA
     HEALTH-OKLAHOMA CITY, TRINA
22   HEALTH TYLER d/b/a TRINA HEALTH
     CARE CENTER OF TYLER LLC, TRINA
23   HEALTH-WICHITA N.W. LLC d/b/a TRINA
     HEALTH OF WICHITA, TRINA HEALTH
24   WEST LOS ANGELES LLC, TRINA HEALTH
     OF BOONEVILLE INC., TRINA HEALTH OF
25   LAKE CHARLES, JAMES A. NOVAK, MD,
     FAMILY MEDICINE, and DOES 1-50,
26
                  Defendants.
27

28

                                                 1
            Case 2:18-cv-00739-TLN-KJN Document 35 Filed 01/28/21 Page 2 of 2


 1          The Relators, having filed a Notice of Voluntary Dismissal Without Prejudice of this action, and

 2 the United States, having filed its Notice of Consent to Dismissal pursuant to the False Claims Act, 31

 3
     U.S.C. § 3730(b)(1), the Court rules as follows:
 4
            IT IS ORDERED that, this action is dismissed without prejudice as to the United States.
 5
            This 28th day of January, 2021.
 6

 7

 8                                                             Troy L. Nunley
                                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
